314 F.2d 339
COMMONWEALTH OF PENNSYLVANIA ex rel. John W. RICKS, Petitioner,v.James F. MARONEY, Superintendent State CorrectionalInstitution. Undocketed.
United States Court of Appeals Third Circuit.
Submitted Feb. 4, 1963.Decided Feb. 20, 1963.

John W. Ricks, pro se.
Richard E. McCormick, Dist. Atty., Greensburg, for respondent.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
This matter is before the court on a petition for a certificate of probable cause, 28 U.S.C. 2253, and for leave to appeal in forma pauperis, 28 U.S.C. 1915(a).  The petition was lodged with the Clerk of this Court on January 22, 1963, and seeks leave to appeal from an order entered by the district court on December 19, 1962.  The time for appeal having expired before the petition was so lodged, a certificate of probable cause may not issue.  Ex parte Farrel, 1 Cir., 189 F.2d 540, cert. den.  Farrel v. O'Brien, (1951) 342 U.S. 839, 72 S.Ct. 64,


2
---------------



1 Chief Judge of the First Circuit, sitting by designation.